NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CARMELITTA JONES,
Claimcm,t-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, .
Respondent-Appellee.
2011-7195 `
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in 09-1308, Judge Lawrence B. Hagel.
ON MOTION
Before LoUR1E, PRosT, AN1) MooRE, Circu,it Judges.
P1-is CUR1AM.
ORDER
Carme1itta Jones and the Secretary of Vete-rams Af-
fairs respond to this court’s show cause order. The Secre-
tary moves to dismiss Jones’s appeal for lack of
jurisdiction

JONES V. DVA 2
On Apri1 8, 2011, the United States Court of Appeals
for Veterans Claims affirmed the Board of Veterans
Appeals’ decision denying entitlement to dependency and
indemnity compensation benefits On June 1, 2011, the
Veterans Court entered judgment in Jones’s case. The
court received Jones’s notice of appeal on August 29,
2011, 89 days after the date of judgment
To be timely, a notice of appeal must be filed with the
Court of Appeals for Veterans Claims within 60 days of
the entry 0fjudgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
§ 21()7(b); Fed. R. App. P. 4(a)(1); see also Henders0n u.
Shinseki, 131 S. Ct. 1197, 1204-05 (2011) (the language of
Secti0n 7292(a) "clearly signals an intent" to impose the
same jurisdictional restrictions on an appeal from_ the
Veterans Court to the Federal Circuit as imposed on
appeals from a district court to a court of appeals). The
statutory deadline for taking an appeal to this court is
jurisdictional and thus mandatory. See Bowles u. Russell,
551 U.S. 205 (2007). As such, this court "has no authority
to create equitable exceptions to jurisdictional require-
ments," even if such "rigorous rules . . . are thought to be
inequitable[.]" Id. at 214.
Jones contends that she submitted a notice of appeal
on April 8, 2011_the same date as the Veterans Court’s
decision. As the Secretary points out, there is no record of
a notice of appeal filed with the Veterans Court prior to
the August 29, 2011 notice of appeal. Jones also contends
that “the cause of delay is contributed by distance and
mail.” As noted above, this court may not waive the
jurisdictional time limit on such grounds.
Accordingly,
1T ls 0RDERED THAT:
(1) The Secretary’s motion is granted. J0nes’s appeal
is dismissed.

3 JONES V. DVA
(2) Each side shall bear its own costs.
FoR THE CoURT
FEB 95 mm /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Carmelitta J ones U_S_ c0UR.lr:[l]'E§Ql,EAls 903
Wil]iam J. Grimaldi, Esq. 11-IE FEDERAL C1RCUIT
519 FEB 0 6 2012
Issued As A Mandate: FEB 0 6 2012 JAN[§l-|`_g§§Ny